Citation Nr: 0216102	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-09 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Michael T. Osborne, Associate Counsel

INTRODUCTION

The veteran had active service from June to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Manchester, New Hampshire (NH) Regional Office (RO) in March 
2000 denying service connection for a bilateral ankle 
disorder.  A hearing was held at the RO in December 2000.  In 
September 2001, the Board remanded the issue to the RO for 
further development.  The case was subsequently returned to 
the Board.


FINDINGS OF FACT

The objective evidence of record does not demonstrate that 
the veteran suffers from a bilateral ankle disorder 
(including cellulitis, rash, or other dermatological 
condition) that is in any way related to service.


CONCLUSION OF LAW

A bilateral ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law (the VCAA) and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim of service connection for 
a bilateral ankle disorder.  The veteran was provided with a 
copy of the appealed March 2000 rating decision, an April 
2000 statement of the case, and several supplemental 
statements of the case issued in June 2001, February 2002, 
and July 2002, respectively.  These documents provided the 
veteran notice of the law and governing regulations 
(including the implementing regulations noted above) as well 
as the reasons for the determinations made regarding his 
claim of service connection for a bilateral ankle disorder.

The record on this claim shows that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  It is noted that VA has obtained private 
medical records from Seacoast Area Physiatry, Portsmouth, NH; 
Portsmouth Regional Hospital, Portsmouth, NH; Roxanne Caron, 
D.C., Keene State College, Nashua, NH; and Advanced Physical 
Therapy Services, Keene, NH.  The facts relevant to this 
claim have been properly developed and there is no further 
action needed to comply with the provisions of the VCAA or 
its implementing regulations.  Therefore, the veteran will 
not be prejudiced as a result of the Board deciding this 
claim.

II. Factual Background

The veteran was on active service from June to December 1991.  
A review of the veteran's service medical records shows that 
he first complained of a rash on both ankles and right ankle 
pain in August 1991.  The service podiatrist who examined the 
veteran diagnosed early cellulitis (or inflammation) of the 
right ankle.  Subsequently, the veteran was seen on "sick 
call" four times in August 1991, reporting the same or 
similar symptoms of a bilateral ankle rash and right ankle 
pain.  According to the veteran's service medical records, 
the consistent diagnosis of the veteran's ankle complaints 
during basic training was cellulitis of the right ankle which 
was resolved by in-service treatment.

While serving at Camp Lejeune, North Carolina (NC), the 
veteran again complained of bilateral ankle pain and 
swelling.  The physician's assistant who examined the veteran 
on October 28, 1991, found that his ankles showed no 
swelling.  The veteran had full range of motion in both 
ankles.  After examining the veteran, the physician's 
assistant put him on three days' temporary light duty.  A 
subsequent physical examination on November 1, 1991, showed 
that the veteran's ankles were much improved and that he was 
able to return to full duty with all symptoms resolved.  
There is no indication that the veteran's earlier cellulitis 
of the right ankle had returned.

The veteran first claimed service connection for a bilateral 
ankle disorder in March 1999.  He was examined by a VA 
physician in March 2000.  The examining physician noted the 
veteran's history of occasional pain and weakness in both 
ankles and that the veteran's cellulitis had been resolved 
with in-service treatment.  The physician noted that the 
veteran had diminished dorsiflexion of both ankles and rather 
pronounced bilateral pes cavus (arch abnormality).  The 
physician diagnosed the veteran as having no residual 
symptoms of cellulitis and noted that the veteran was in post 
cellulitis status.  He also noted that there was no definite 
ankle disability present, no ankle swelling, and no ankle 
rash. 

The veteran received several physical therapy treatments 
between September and December 2000 on his ankles.  The 
physician who referred the veteran for outpatient physical 
therapy (OPT) noted in his September 2000 referral that he 
complained of bilateral ankle popping and swelling.  The 
physician also noted that the veteran reported no recent or 
significant skeletal pathology on his ankles.  In his first 
OPT session, the veteran gave a medical history of bilateral 
ankle instability and numbness but stated that he was not 
currently experiencing any ankle pain.  The veteran told the 
physical therapist at his first OPT session that his ankles 
swelled at least an inch every night with no pain.  The 
physical therapist assessed the veteran as having extremely 
weak ankles.  In the fall of 2000, the physical therapist 
noted that the veteran's range of motion in his ankles had 
improved consistently during the course of OPT and the 
veteran stated that his ankles felt stronger after each OPT 
session.  

A hearing on this case was held in the RO before a Decision 
Review Officer (DRO) in December 2000.  In that hearing, the 
veteran testified that he first reported bilateral ankle 
swelling during boot camp but that, when seen by a physician 
after repeated complaints of ankle swelling, bilateral 
gangrene of the ankles had set in and doctors had to work 
very rapidly to save the veteran from bilateral amputation 
above the ankles.  The veteran testified that he was placed 
on light duty for an indeterminate period owing to this 
allegedly serious condition.  The veteran also testified 
that, since separating from service, his ankles had swelled 
every night and that he had lost a lot of movement in his 
ankles.  

In testimony given at the hearing, the veteran also reported 
that his OPT sessions had restored some movement to his 
ankles.  Finally, the veteran reported that his ankles 
cracked and popped when he walked and that they felt numb or 
sore most of the time.  According to OPT records, the veteran 
reached his maximum benefit from OPT in January 2001.  He was 
then examined by several VA physicians between January and 
March 2001 for continued complaints of bilateral ankle pain 
and swelling.  A VA examining physician reported in March 
2001 that the veteran had no continuing signs of his earlier 
cellulitis, although the veteran reported continuing 
bilateral ankle swelling.

Records from Seacoast Area Physiatry reflect that the veteran 
presented in April 2001 with complaints of bilateral foot 
pain, snapping, numbness, and tingling.  He reported that his 
ankles had swelled to the size of softballs while in service 
and that this swelling had been diagnosed as gangrene 
bilaterally in his ankles.  The veteran reported significant 
past medical history for bilateral patellofemoral syndrome 
and a history of possible osteomyelitis (bone inflammation) 
or a very severe suppurative (pus forming) cellulitis.  
According to the private examining physician, this history 
may have left the veteran with motor weakness and sensory 
abnormality.  Physical examination revealed bilateral ankle 
tenderness and numbness. 

Reports from the Portsmouth Regional Hospital reflect that 
magnetic resonance imaging (MRI), bone scans, and an 
electromyogram (EMG) including nerve conduction studies (NCS) 
were taken of the veteran's ankles in May 2001.  The results 
of the MRI scans indicate that all of the veteran's ankle 
tendons and ligaments appeared normal.  The bone scans were 
essentially normal; and the EMG and NCS were interpreted as 
showing no findings that suggested a peripheral neuropathy or 
explained the loss of ankle strength and function.

VA conducted an examination of the veteran in January 2002.  
The examining physician reviewed the veteran's claims folder 
and noted that his reported medical history included 
cellulitis with possible gangrene while in basic training.  
The veteran also reported that he returned to full duty after 
somewhat successful in-service treatment of this condition.  
The veteran again described nightly bilateral ankle pain, 
popping, and cracking.  On physical examination, the 
physician noted that the veteran's range of motion was free 
of discomfort in his right ankle.  The veteran's left ankle 
had good deep tendon reflex.  Both ankles had good strength.  
However, the physician noted that the veteran had diminished 
bilateral range of motion in ankle dorsiflexion.  The 
examining physician concluded that it was less than likely 
that the veteran's diminished bilateral range of motion in 
ankle dorsiflexion was related to his in-service cellulitis.

In May 2002, after reviewing the veteran's claims folder 
(including the veteran's previous private and VA physical 
examinations), the physician concluded that it was less than 
likely that the veteran's current ankle problems were related 
to the veteran's in-service ankle problems.  The physician 
noted in his May 2002 review that, while the service medical 
records indicated that the veteran had suffered from 
cellulitis of the right ankle and a rash on the left ankle, 
these dermatological conditions would not cause the veteran's 
limited bilateral ankle dorsiflexion.  The physician noted 
that the veteran's service discharge physical was negative 
for any ankle problems.  Finally, the physician noted that 
the veteran's post-service complaints of limited bilateral 
range of motion in his ankles had not developed until the 
year 2000, long after the veteran's active service.  

III. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2002).  In addition, service connection may be granted on 
the basis of a post-service initial diagnosis of a condition, 
when all of the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

The veteran and his representative contend that the veteran 
suffers from a bilateral ankle disorder incurred during 
service, specifically as a result of cellulitis and ankle 
rash.  Taking into account all of the relevant evidence 
discussed above, however, the Board finds that service 
connection is not warranted for a bilateral ankle disorder.

The Board observes that while the service medical records 
show that the veteran was treated for cellulitis of the right 
ankle and a rash on the left ankle in August 1991, and that 
the veteran received treatment for sore ankles on a few 
occasions thereafter in late 1991, it is clear that these 
medical problems were acute, transitory, and resolved without 
a residual bilateral ankle disorder.  The first medical 
indication that the veteran suffered from a bilateral ankle 
disorder arguably is contained in September 2000 OPT records 
- more than a decade after the veteran separated from 
service.

In addition, there is no credible evidence of record that 
shows that the veteran's current bilateral ankle disorder is 
related to his service.  Regarding the statement from 
Seacoast Area Physiatry to the effect that the veteran's 
bilateral ankle complaints were consistent with and/or 
possibly caused by the veteran's in-service cellulitis, the 
Board notes that this was based on a somewhat exaggerated 
medical history provided by the veteran to the effect that he 
contracted cellulitis which became gangrenous while in basic 
training.  The service medical records do not support this 
alleged medical history.  In addition, the veteran's service 
medical records were not reviewed by Seacoast Area Physiatry 
at the time of the diagnosis of a possible link between the 
veteran's in-service cellulitis and his post-service ankle 
problems.  In any event, the Board is not bound to accept a 
medical opinion when an examiner relies solely on medical 
history provided by the veteran.  See Black v. Brown, 5 Vet. 
App. 177 (1993).

It is pointed out that the veteran's statements (including 
testimony) to the effect that his bilateral ankle disorder 
was caused by the August 1991 cellulitis, without supporting 
medical evidence (and he lacks the requisite medical training 
or expertise), is not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).

The Board assigns more weight and validity to the opinions 
expressed by the VA physicians in January and May 2002, after 
consideration of the all the veteran's treatment records, 
both in service and subsequent to service.  Significantly, 
the findings made on the review conducted in May 2002, where 
a VA physician reviewed the veteran's claims folder 
(including records from Seacoast Area Physiatry) were 
supported by a detailed explanation as to why it was not 
likely that the veteran's bilateral ankle disorder was 
related to his military service.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rational basis for doing so is 
given).  The reviewing physician determined in May 2002 that 
there was no plausible medical connection between the 
veteran's post-service complaints of a bilateral ankle 
disorder and the veteran's in-service cellulitis of the right 
ankle and left ankle rash.  The physician reached this 
conclusion after careful review of the entire claims folder 
and the veteran's service medical records.  Upon such review, 
the VA physician concluded in May 2002 that it was less than 
likely that any current ankle disability complained of by the 
veteran was related to the veteran's in-service cellulitis 
and other ankle complaints.  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the veteran's service connection 
claim for a bilateral ankle disorder.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Service connection for a bilateral ankle disorder is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


